Fourth Court of Appeals
                               San Antonio, Texas
                                      April 29, 2020

                                   No. 04-20-00091-CV

                                   Matthew L. WEBB,
                                       Appellant

                                            v.

                                        HEB LP,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI00522
                         Honorable Aaron Haas, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on April 29, 2020.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court